              Case 4:20-cr-00317-JSW Document 214 Filed 02/17/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                      Feb 17 2021

 4 SAMANTHA SCHOTT BENNETT (NYBN 5132063)
   JONATHAN U. LEE (CABN 148792)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          samantha.schott@usdoj.gov

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13                                                     )   CASE NO. 20-00317-06 JSW
                                                       )
14 UNITED STATES OF AMERICA,                           )
                                                           [PROPOSED] ORDER GRANTING PETITION
15          Plaintiff,                                 )   FOR WRIT OF HABEAS CORPUS AD
                                                       )   PROSEQUENDUM
16                  v.                                 )
                                                       )
17 ERNESTO MISSIEGO,                                   )
                                                       )
18          Defendant.
                                                       )
19
            Upon motion of the United States of America, and good cause appearing therefore,
20
     IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
21
     Corpus Ad Prosequendum requiring the production of defendant ERNESTO MISSIEGO, before this
22
     Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and requiring that the
23
     defendant be present for all future hearings, is granted and the Writ shall be issued as presented.
24

25
     DATED: ___________________
             February 16, 2021                                    __________________________________
26                                                                Hon. VIRGINIA K. DEMARCHI
27                                                                United States Magistrate Judge

28

     [PROPOSED] ORDER
     CASE NO. 20-00317-06 JSW
              Case 4:20-cr-00317-JSW Document 214 Filed 02/17/21 Page 2 of 2




 1                         WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 2

 3 TO:      DONALD M. O’KEEFE, UNITED STATES MARSHAL FOR THE NORTHERN DISTRICT

 4          OF CALIFORNIA, AND HIS AUTHORIZED DEPUTIES, AND ESA EHMEN-KRAUSE,

 5          CHIEF PROBATION OFFICER FOR CONTRA COSTA COUNTY, AND HER

 6          AUTHORIZED DEPUTIES:

 7

 8          Pursuant to the foregoing petition and order, consistent with the Court’s General Order 72-6 and

 9 74, and consistent with the request of the defendant, you are directed to produce the body of ERNESTO
10 MISSIEGO, who is in the custody of the John A. Davis Juvenile Hall, before the Honorable VIRGINIA

11 K. DEMARCHI, United States Magistrate Judge for the Northern District of California, located at the

12 San Francisco Federal Courthouse, 450 Golden Gate Avenue, 15th Floor, San Francisco, California

13 94102, on Wednesday, February 24, 2021, at 1:00 p.m., or as soon thereafter as practicable, on the

14 charges filed against defendant in the above-entitled Court and further to produce said defendant at all

15 future hearings as necessary until the termination of the proceedings in this Court.

16          Should the current custodian release ERNESTO MISSIEGO from its custody, you are directed
17 that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District

18 of California and/or his authorized deputies under this Writ.

19

20
               02/17/21
21 DATED: ______________________                         CLERK, UNITED STATES DISTRICT COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
22

23                                                             Jessie Mosley
                                                 By:     __________________________________
24                                                       DEPUTY CLERK

25

26

27

28

     WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 20-00317-06 JSW
